NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 30, 2018 *
                                 Decided July 30, 2018

                                         Before

                           DIANE P. WOOD, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 17-3516

VERNON ELLISON,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 17-cv-02432
JAMES JORGENSEN,
     Defendant-Appellee.                        Robert M. Dow, Jr.,
                                                Judge.

                                       ORDER

        Vernon Ellison filed suit alleging that his pension benefits have been wrongfully
withheld by James Jorgensen, the administrator of his union’s pension fund. Ellison
says that Jorgensen ignored evidence that he qualifies for benefits, even after a majority
of the fund’s board of trustees voted to award him benefits. The district judge dismissed
the original complaint on Jorgenson’s motion but also recruited counsel who specializes
in employee-benefits law to investigate whether Ellison could plead a plausible claim in
an amended complaint. After determining that Ellison could not, counsel withdrew.


      *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-3516                                                                            Page 2

Ellison then filed an amended complaint rehashing his original allegations, using the
district court’s standard form titled “COMPLAINT FOR VIOLATION OF
CONSTITUTIONAL RIGHTS.”

       The district court screened the complaint and dismissed it for failure to state a
claim. See 28 U.S.C. § 1915(e)(2). The court concluded that Ellison stated no claim under
42 U.S.C. § 1983, because he did not allege that Jorgensen violated any constitutional
right or acted under color of state law. The court also said that, like recruited counsel, it
could not find a “basis for allowing the case to proceed under” the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq. Ellison appeals and has filed a
one-page brief that Jorgensen says does not comply with Federal Rule of Appellate
Procedure 28(a)(8), which requires, among other things, that an appellate brief contain a
cogent argument with citations to authority.

        We agree with Jorgensen that the appeal must be dismissed for noncompliance
with Rule 28(a)(8). Although Ellison is proceeding pro se, he still must file an appellate
brief that contains a discernible argument. Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir.
2013); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Ellison does not address
the district court’s decision, nor does he argue that he stated a plausible claim under
§ 1983, ERISA, or any other theory of relief. See Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009);
Brooks v. Pactiv Corp., 729 F.3d 758, 763 (7th Cir. 2013). Instead, his brief merely repeats
his allegation that the administrator “refused to give” him his pension. He does ask this
court to reverse because his “complaint was denied” erroneously, but we cannot
meaningfully review an appellate argument that consists of a single bald assertion of
error. Although we “are generally disposed toward providing a litigant the benefit of
appellate review,” we will not concoct arguments or conduct legal research for a
litigant. Anderson, 241 F.3d at 545. This appeal is DISMISSED.